DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species of Fig. 2 in the reply filed on 11/17/2021 is acknowledged.
Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2017/0345621 to Cheng in view of United States Patent Application No. 2015/0130354 to Leray et al.
In regards to Claim 1, Cheng teaches film forming apparatus Fig. 3, 8 comprising: a high-frequency power supply 26 configured to be capable of changing a frequency [0007, 0008]; and a matcher 25 (impedance matching device 25) configured to match an internal impedance of the high-frequency power supply and a load impedance of a load including plasma [0081-0082], the matcher [0004-0005, Fig. 7, Fig. 8] including a capacitor C12 having a fixed electrostatic capacitance (as it is not a variable capacitance) and connected in series with the load (as it in the line that goes directly to 10, 12), wherein, when the high-frequency power supply starts to supply a high-frequency power at a first frequency, the high-frequency power supply sweeps the frequency of the high- frequency power to be supplied [0005-0008, 0051-0062] such that reflected waves from the load are minimized (as the reflection coefficient is minimized to be no greater than the ignition coefficient [0051-0081], and wherein, when 
Cheng does not expressly teach that there are a first, second, and third frequencies, although the different voltages levels are taught.
LeRay teaches a pulsed RF plasma apparatus Fig. 1-3, where the RF pulsed power source 366 which supplies a pulsed RF power that can be a first frequency, a tuning at the first frequency, a second frequency to reduce a reflected power, and then another third frequency and also at a new tuned state at a fourth frequency, the frequencies being different [0018-0038]. LeRay further teaches that the methodology with three or more frequencies allows for good and reliable tuning in the pulsing [0016-0017].

The resulting apparatus would have first, second and third frequencies as taught by LeRay as a function of the pulsed RF plasma source in Cheng.
In regards to Claim 2, Cheng teaches the matcher further includes a variable capacitor C1 having a changeable electrostatic capacitance (as there are adjustable) and connected in parallel with the load (as shown in Fig. 8), and wherein the high-frequency power supply instructs the matcher to adjust the variable capacitor (via controllers, calculations, and switches [0075-0079]).  
In regards to Claim 3, Cheng in view of LeRay teaches the third frequency is a frequency different from the second frequency, as per the rejection of Claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2005/0069651 to Miyoshi et al and United States Patent Application No. 2019/0311885 to Yuzurihara et al which teaches impedance matching and reflection and frequency sweeping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716          

/KARLA A MOORE/Primary Examiner, Art Unit 1716